Citation Nr: 0722890	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-23 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. D. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1970 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2005, of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In November 2006, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

Prior to the promulgation of a decision by the Board, the 
veteran in writing withdrew his appeal of a rating decision 
by the RO, dated in September 2005,  denying service 
connection for hypertension as secondary to post-traumatic 
stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of a 
rating decision by the RO, dated in September 2005, denying 
service connection for hypertension as secondary to post-
traumatic stress disorder, have been met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal of the 
appeal may be made by the appellant.  38 C.F.R. §§ 20.202, 
20.204.

By a rating decision, dated in September 2005, the RO denied 
the claim of service connection for hypertension as secondary 
to post-traumatic stress disorder.  The veteran then 
perfected an appeal of the denial of the claim.  On November 
15, 2006, in a written statement, the veteran withdrew his 
appeal stating that he would no longer pursue his appeal for 
service connection for hypertension as secondary to post-
traumatic stress disorder.

In light of the above, the regulatory requirements for 
withdrawal of the appeal of the rating decision by the RO, 
dated in September 2005, have been met, and the Board does 
not have jurisdiction to review the appeal of the rating 
decision by the RO, denying the claim of service connection 
for hypertension as secondary to post-traumatic stress 
disorder.


ORDER

The appeal of the rating decision by the RO, dated in 
September 2005, denying service connection for hypertension 
as secondary to post-traumatic stress disorder, is dismissed. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


